—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Giaccio, J.), dated August 6, 1999, which granted the defendants’ respective motions for summary judgment dismissing the complaint insofar as asserted against them, on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with one bill of costs.
The Supreme Court properly granted the respective motions for summary judgment, as the defendants made a prima facie showing that the plaintiff did not sustain a serious injury as a matter of law, and the plaintiff failed to raise a triable issue of *557fact in opposition thereto (see, Loiseau v Maxwell, 256 AD2d 450; Pietrocola v Battibulli, 238 AD2d 864; Edwards v De Haven, 155 AD2d 757; Koppelmann v Lepler, 135 AD2d 507; Post v Broderick, 104 AD2d 977). Mangano, P. J., Krausman, Florio and Schmidt, JJ., concur.